Citation Nr: 0602616	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-27 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation base on loss of 
use of both hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 2001 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1945 
to May 1946, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in September 2003 in connection with his current 
claim he requested a BVA hearing at the local VA office 
before a Member of the BVA and a hearing before Decision 
Review Officer.  The RO clarified with the veteran the type 
of hearing he desired and he indicated that he wanted a video 
conference hearing before a Member of the BVA at the RO.   
However, the claims file was referred to the Board without 
affording the veteran an opportunity to appear for the 
requested hearing.  Since the failure to afford the veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, 38 C.F.R. § 20.904, 
this matter must be addressed prior to any appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge at the next 
available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


